         Case 1:20-cv-03491-PGG Document 24 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 G&G CLOSED CIRCUITS EVENTS, LLC,

                       Plaintiff,
                                                                    ORDER
                -against-
                                                              20 Civ. 3491 (PGG)
 MARISOL ROSSI, SOLACE BAR &
 GRILL, INC.,

                       Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The hearing currently scheduled for October 7, 2020 at 10:00 a.m. is adjourned to

October 7, 2020 at 3:00 p.m. The initial pretrial conference currently scheduled for October 8,

2020 at 10:30 a.m. is adjourned sine die.



Dated: New York, New York
       October 5, 2020
